DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4 and 6-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Please see pages 2-7 (labeled pages 7-12) in the Applicant Arguments/Remarks Made in an Amendment filed 6/16/22, the interview summary for the interview held on 6/9/22, and the claim language below.
Claim 1 recites a method of charging an electric vehicle, comprising: electrically connecting the electric vehicle to an external power source for charging; receiving data indicative of a system voltage of the power source during the charging; determining, by a controller of the electric vehicle, a maximum charging voltage limit received from the power source based on the received system voltage of the power source, the maximum charging voltage limit being the maximum permissible value of the system voltage to be received by the electric vehicle during the charging, wherein the maximum charging voltage limit is determined as a value higher than the received system voltage of the power source by a predetermined amount; and setting the determined maximum charging voltage limit as a limiting voltage of the power source.
Claim 11 recites a method of charging an electric vehicle, comprising: charging the electric vehicle using power from an external power source; receiving, at the electric vehicle, data indicative of a system voltage of the power source during the charging; determining, at the electric vehicle, a maximum charging voltage limit received from the power source as a value higher than the received system voltage of the power source by a predetermined amount, the maximum charging voltage limit being the maximum permissible value of the system voltage of the power source to be received by the electric vehicle during the charging; transmitting the determined maximum charging voltage limit from the electric vehicle to the power source; and setting the determined maximum charging voltage limit as a limiting voltage of the power source.
Claim 16 recites a method of charging an electric vehicle, comprising: charging the electric vehicle using power from an external power source; receiving first data, the first data being indicative of a system voltage of the power source at a first time during the charging; determining, by a controller of the electric vehicle, a maximum charging voltage limit received from the power source based on the received first data, the maximum charging voltage limit being the maximum permissible value of the power source system voltage to be received by the electric vehicle during the charging; setting the determined maximum charging voltage limit as a limiting voltage of the power source; receiving second data, the second data being indicative of the power source system voltage at a second time during the charging, the second time being later than the first time; determining a revised maximum charging voltage limit based on the received second data; and updating the power source maximum charging voltage limit using the determined revised maximum charging voltage limit.
The prior art does not disclose the above limitations, nor would it be obvious to modify the art in such a manner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Gerber (US 9,669,719) and Gerber (US 10,442,301).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C PIGGUSH whose telephone number is (571)272-5978. The examiner can normally be reached M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.P./Examiner, Art Unit 2859      

/EDWARD TSO/Primary Examiner, Art Unit 2859